Moyer, C.J.,
concurring in part and dissenting in part. I concur with the majority’s holding that the first-in-time rule should apply to the consideration of the annexation and merger requests. I also concur in the first paragraph of the syllabus insofar as it reiterates the language of R.C. 709.033. I believe, however, that the majority has misapplied the applicable standards in this case and has erred in prohibiting consideration of school-related issues and taxation issues that will have an effect on the territory seeking to be annexed (“the territory”) if the annexation petition is granted. Therefore, I respectfully dissent from the decision and analysis.
I
The “General Good of the Territory” Test Presupposes Some Benefit to the Territory from Annexation.
R.C. 709.033 provides the only statutory requirements for considering a petition to annex property. The board of county commissioners is required to grant the annexation petition if a series of requirements are met. All parties agree that the only requirement at issue in this case is R.C. 709.033(E), which provides that the petition shall be granted if “the general good of the territory sought to be annexed will be served if the annexation petition is granted.”
A determination that annexation will serve the general good of the territory logically presupposes that annexation will at least to some degree provide a benefit to the territory over and above the status quo. It is, therefore, necessary *620to inquire into what benefits and detriments the territory experiences in its current state and compare those with the benefits and detriments the territory would experience upon annexation. If the annexation does not provide some benefit to the territory, beyond its current status, there is no requirement that the board grant the annexation petition. See Lariccia v. Mahoning Cty. Bd. of Commrs. (1974), 38 Ohio St.2d 99, 67 O.O.2d 97, 310 N.E.2d 257.
In reviewing the action of the board of county commissioners, the court of common pleas consistently and correctly stated that the board was required to determine whether the.proposed annexation would serve the general good of the territory sought to be annexed. Both its analysis and conclusion cite this precise language, and its application of the law demonstrates an adherence to this test. The majority appears to have accepted the court of appeals’ assertion that the court of common pleas misconstrued the standard for granting a petition for annexation. This assertion stems from a single loosely worded sentence in the court of common pleas’ decision. Following its discussion of the statute and applicable test, and prior to its conclusion that correctly set forth the test, the common pleas court stated that the “Board of County Commissioners may also consider matters that affect the welfare of the territory when deciding what is best for the general good of the territory in question.” This single use of the word “best” in the midst of a three-page opinion does not support a holding that the court of common pleas applied the wrong test in determining whether the board’s decision was legally sound.
The majority takes this assertion even a step beyond the court of appeals’ decision, holding that this single word indicates that the common pleas court “implicitly determined that the village could provide the ‘best’ services to the Keny property.” Nowhere in the court of appeals’ opinion, the court of common pleas’ opinion, the board of commissioners’ decision, or the transcript of the hearing is there any support for such a statement. Never were the potential benefits of belonging to the village of Granville discussed or compared. .
The court of common pleas in this case did make a comparison. It compared the services available through annexation with the services already available or in place in the township. This comparison is a necessary step in determining whether annexation would provide any benefit to the property. Never was there a comparison with the benefits that would be available in the village of Granville. Thus, the court of common pleas did apply the correct test under R.C. 709.033.
II
Factors Which may be Considered in Determining Whether the “General Good of the Territory” will be Served by Annexation.
R.C. 709.033 provides the only statutory requirements for considering a petition to annex. The statute provides no guidance as to what specific factors *621can or should be considered in determining whether or not. the annexation would serve the general good of the territory seeking annexation.
The majority correctly notes that “ ‘the enactment in 1967 of R.C. 709.033 substantially curtailed the discretion to be exercised by boards of county commissioners in [annexation] proceedings. That statute establishes specific standards to be applied by the board to the evidence before it in annexation proceedings, and grants to the board the discretion to make only those factual determinations specifically called for in the statute.’ ” (Emphasis added.) (Citing Lariccia v. Mahoning Cty. Bd. of Commrs., 38 Ohio St.2d at 101-102, 67 O.O.2d at 99, 310 N.E.2d at 258-259.)
Although the General Assembly limited a board of commissioners to considering whether annexation would serve the general good of the territory sought to be annexed, the board retains full discretion to make the factual determination as to whether that standard has been met. E.g., Middletown v. McGee (1988), 39 Ohio St.3d 284, 288, 530 N.E.2d 902, 906; Lariccia v. Mahoning Cty. Bd. of Commrs. Contrary to the implications in the majority opinion, no opinion of this court, including Middletown, has limited the board of commissioners’ discretion as to what factors may be considered in determining whether an annexation will serve the general good of the territory. The policy of encouraging annexation, as stated in Middletown, goes only so far as it is “revealed by the statutes enacted by the General Assembly.” Id. at 285, 530 N.E.2d at 903.
R.C. 709.033 does not limit the factors that the board is to consider in determining whether annexation will be for the general good of the territory; it simply prevents the board from considering the effect of the annexation on other distinct entities, including the annexing city and the governmental body that would lose jurisdiction over the territory. Had the General Assembly intended to limit the factors a board could consider in determining what is for the general good of the territory, it would have expressed that intent in the statute.
Instead of limiting the factors and information to be considered, the General Assembly in 1980 amended the hearing provisions contained in R.C. 709.032 to expand the amount of testimony and information that would be admissible at an annexation hearing by allowing “any person” rather than any “person interested” to appear at the hearing and support or contest the granting of the petition for annexation. 138 Ohio Laws, Part I, 409. The statute further provides that all affidavits presented at the hearing shall be considered by the board. This language clearly does not support the suggestion that the General Assembly intended to limit the factors the board may consider in making a factual determination on whether annexation will benefit the territory sought to be annexed.
*622Courts have consistently and without contest looked to factors such as the availability and extent of police services, emergency services, water and sewer hook-up availability and pricing, local laws that may provide commercial advantages to owners, and road maintenance issues when making a determination as to what will serve the general good of the territory. See, e.g., Lariccia v. Mahoning Cty. Bd. of Commrs. In fact all these issues were raised as factors in this case without challenge by the parties.
A
Availability and Quality of Public Services
The court of appeals erred in stating that the board of commissioners may not use services as a justification to deny annexation unless it is shown that Newark “is unable to provide the necessary services that a city must provide.” Once again, the court of appeals’ decision seems to be premised on the proposition that it is impermissible to compare the level of services available to the territory in its current state with the level of services that would be available if annexation were granted. For the reasons discussed above, this limitation is unsupported in law or logic. When the board determines that annexation will serve the general good of the territory, it is inherently finding that some benefit to the territory will result from the annexation. See In re Annexation of 118.7 Acres in Miami Twp. (1990), 52 Ohio St.3d 124, 131, 556 N.E.2d 1140, 1146; Lariccia v. Mahoning Cty. Bd. of Commrs., 38 Ohio St.2d at 102, 67 O.O.2d at 99, 310 N.E.2d at 259.
The court of appeals’ decision, in effect, creates a legal presumption that annexation is always for the general good of the territory, absent some showing that the annexing city is totally incapable of providing the territory with the minimum level of “necessary services that a city must provide.” This contradicts both the express terms of the annexation statutes and prior case law.
B
Interests of the Owner
Both the appellant-petitioner and the court of appeals acknowledge that a determination of what is for the general good of the territory “presupposes what is good for the residents within the territory.” Nothing in the statutes or previous case law suggests that the owner’s desire to annex should have a determinative effect on whether the statutory requirements of R.C. 709.033 have been met. In fact, we have previously held that the general good of both the inhabitants of the territory and owners seeking annexation should be taken into account, and that the balancing of these interests is a “factual determination *623within the discretion of the board of county commissioners.” Middletown v. McGee, 39 Ohio St.3d at 288, 530 N.E.2d at 906.
I do not agree with the majority’s holding that the court of appeals was correct to override the board’s findings of fact because it believed the owner’s wishes should be weighed more heavily than other factors. The majority appears to base this new law on the language in Middletown v. McGee, 39 Ohio St.3d at 286, 530 N.E.2d at 904.
In Middletown we observed that one of the intentions of the General Assembly in enacting the annexation laws was “to give an owner of property freedom of choice as to the governmental subdivision in which he desires his property to be located.” Id. This language was then cited in In re Annexation of 118.7 Acres in Miami Twp., 52 Ohio St.3d at 127, 556 N.E.2d at 1143. However neither of these cases involved a determination of what weight should be given to the desires of the owner in determining what was for the general good of the territory under R.C. 709.033(E).
Middletown involved a petition for injunction against annexation and simply stated that an owner opposed to annexation did have a legal interest which would be adversely affected if annexation were granted. Thus, the court determined that the threshold criterion for considering injunctive relief had been met.
In Miami Township, the court merely pointed out that the statutory structure enacted by the General Assembly provides for consideration of the landowners’ interests through the petition requirements in the annexation statute. Neither case suggested that an owner’s wishes should be determinative or even particularly weighted in the board’s analysis of whether the annexation would serve the general good of the territory to be annexed.
In this case, .the record indicated that the sole owner of the property at issue had executed a sales agreement with a land developer. Both the owner and the developer’s representative stated on the record that to their knowledge the sale and sales price were not conditioned upon whether the annexation petition would be granted. The owner will have no interest in the property once the sale is complete. Absent any evidence that he will profit from the annexation under the terms of the sale, he will neither suffer nor benefit from any decision regarding annexation. In contrast, as the territory is unquestionably going to be developed as a residential area, the future residents will be directly subject to the effects of annexation. Therefore, I cannot agree that under the facts of this case, the board of commissioners erred in finding that the interests of the future residents or inhabitants of the territory could outweigh the owner’s desire to annex the territory.
*624c
Effects of High Density Residential Development
There is no dispute that whether or not the annexation is granted in this case, the territory at issue will be used for residential development. Annexation has been requested in order to allow the developers to take advantage of Newark’s zoning laws, which allow for a greater density of residential housing than is currently available for this territory under the Granville Township zoning laws.
Despite the clear evidence that the only real effect of annexation on the territory is the density of the residential housing that will be constructed, and despite its acknowledgment that some of the effects of high density housing could negatively impact the property, the court of appeals prohibited consideration of these effects when determining whether annexation would serve the general good of the territory.
The court of appeals would have us presume that any problems, except school overcrowding, resulting from high density residential development will be adequately addressed by the governmental body with jurisdiction over the property. Even if such a presumption would be appropriate in the absence of any contrary evidence on the record, it would not apply in this case, where the record is replete with testimony indicating that the effects of high density housing cannot be adequately addressed by the city of Newark.
Admittedly some of the testimony concerning these issues was contested. However, it is within the board’s discretion to resolve those conflicts and determine which testimony is credible. In this case the board cited several possible negative effects of high density housing.6
D
School Issues
Perhaps the most important issue presented by this case is whether the board of commissioners may or should consider the impact a proposed annexation is likely to have on the school services available to the territory that would be annexed. Does the “general good of the territory” include a consideration of the adequacy of schools just as it includes the adequacy of sewers, streets, and safety? Can we accept the premise that the available school services have less of an effect on a territory than traffic congestion or the owner’s commercial gain?
*625Educational services are of great importance to Ohio residents. They impact not only the children who attend the schools, but, through the children’s interaction with families, neighbors, and businesses, educational services also affect the surrounding community at every level. The relative quality of school services can have a much greater long-term effect on a territory and its residents than do other public services. Educational services affect property values, crime rates, employment rates, and many other socio-economic factors that may benefit or harm the territory seeking to be annexed.
Nothing in the annexation statute or case law prohibits the board from considering school issues when determining what is for the general good of the territory. Judicial imposition of such a prohibition would be an arbitrary and unsound restriction on the discretion of the board of commissioners, which is charged with considering all evidence presented at an annexation hearing. R.C. 709.032; Middletown v. McGee, 39 Ohio St.3d at 288, 530 N.E.2d at 906; In re Annexation of 118.7 Acres in Miami Twp., 52 Ohio St.3d at 132, 556 N.E.2d at 1147.
In Miami Twp. we held that “it is not appropriate for the board to build a case for or against an annexation. Nor should this court mandate consideration of certain matters outside the terms of the statute. The General Assembly has not seen fit to so condition the board’s determination.” Miami Twp., 52 Ohio St.3d at 131-132, 556 N.E.2d at 1146. This constraint on court-imposed conditions applies equally to court-imposed prohibitions which are not based upon the statute.
The arguments against considering school issues in the annexation determination are not persuasive. The appellant categorizes the effect of annexation on the schools as “conjecture” and “speculation” because no houses have yet been built and there is no guarantee as to the number of children who will live in the area. This is no more persuasive than saying we cannot consider the effect of annexation on police services to the territory because we do not know whether there will be any crimes committed or indeed whether anyone will actually buy homes there and need protection.
The fact is, all parties agree that the statistical evidence presented to the board supports a finding that significantly more children will enter the Granville schools if the territory is annexed to Newark than will enter the schools if the territory is not annexed. There is substantial evidence on the record to support a finding that this incremental increase in student population will negatively affect the quality of educational services available to the residents of the territory seeking to be annexed. As the number of students increases, the fiscal condition of the schools would deteriorate at least to some degree because the cost of providing educational services is “far greater than the revenues that would be generated by *626the real estate taxes that would be derived from the new residential properties and by the increased state per pupil basic aid.” Thus, there is substantial, reliable, and probative evidence to support a finding that the quality of school services available to the territory would decrease if annexation were granted.
Contrary to the majority’s holding, the State Board of Education does not have exclusive authority over all school-related issues that arise dde to annexation. R.C. 3311.06 applies only when the annexation results in a transfer of a school district. If the entire territory of a school district is annexed to a city, the territory automatically becomes a part of the city’s school district. R.C. 3311.06(C)(1). In this case, however, the territory sought to be annexed is only part of a school district. Under R.C. 3311.06(C)(2), the transfer of a partial school district can occur either upon agreement of the two school districts involved or upon request of a transfer by one of the districts and approval of the State Board of Education.
The record in this case shows that Granville and Newark have not agreed to any transfer of the territory’s school district. In fact, the record specifically indicates that Newark is unwilling to accept the children from the territory into its school district. Further, nothing in the record indicates that Granville would petition for such a transfer or that the State Board of Education would approve it if requested. The record does indicate that the residents and developers would not be likely to support a transfer because one of the key marketing points for the houses in the development is that they will be in the Granville school system.
When a transfer of a partial school district is not agreed to or requested, R.C. 3311.06 has no application to the annexation proceedings. This does not mean that the annexation will have no effect on the school services available to the territory seeking to be annexed. Any school-related issues raised at an annex-, ation hearing that do not involve the transfer of school districts may and should be considered by the board of commissioners in determining what is for the general good of the territory.
E
Income Tax
The majority, without comment, adopts the court of appeals’ holding that income tax cannot be considered a factor in determining what is for the general good of the territory. The court of appeals acknowledged in a previous unreported case that payment of a city income tax is a consequence of annexation; however, because the tax would be unavoidable if annexation were granted, the court held that it should not be considered at all. This is the only case cited by either the court of appeals or the majority in support of such a holding.
*627Financial issues have been accepted as appropriate factors for consideration in other annexation cases. The Lañccia case cites evidence regarding the comparative cost of sewer, water, and fire insurance that would result from annexation, as well as commercial advantages to the owner of the property. Lariccia v. Mahoning Cty. Bd. of Commrs., 38 Ohio St.2d at 102, 67 O.O.2d at 99, 310 N.E.2d at 259. There is no basis for allowing consideration of some financial issues affecting the territory but disallowing consideration of others. While the existence of a city income tax might not be given much weight when balanced against other positive factors affecting the territory upon annexation, it clearly has an effect on the residents of the territory and therefore is a proper factor for consideration.
Ill
Board of Commissioners’ Findings are Supported by a Preponderance of Substantial, Reliable, Probative Evidence on the Record.
The transcript of the board of commissioners’ hearing provides a preponderance of substantial, reliable, and probative evidence in the record upon which the board of commissioners could have found that annexation would not serve the general good of the territory.
There is some question as to whether the sewer system in Newark is capable of handling the amount of added wastewater that would come from the projected development. Approval of annexation would create a split of jurisdiction on one of the public roadways, affecting street maintenance, police protection, and speed limits. Ditch maintenance was not adequately addressed by the parties. Emergency services and water services would not improve with the annexation and, therefore, are at best a neutral factor in the determination. School services for the residents of the territory would suffer from the higher density housing allowed under Newark zoning laws. Residents would be subject to an income tax if annexation were granted. The record also contains evidence that traffic problems, both in terms of congestion and accident rates, would worsen if annexation were approved. While some contradictory evidence was introduced as to the extent of these problems, it is clearly with the purview of the board of commissioners to assess the credibility of the witnesses and assign weight to their testimony. The court of appeals abused its discretion in refusing even to consider these factors in its review.
The court of common pleas reviewed the board of commissioners’ decision as well as the “whole record” as required under R.C. 2506.04 and found that the decision was not unconstitutional, illegal, arbitrary, capricious, unreasonable, or unsupported by the preponderance of substantial, reliable, and probative evidence *628on the whole record. Consistent with these findings, the court affirmed the board of commissioners’ decision.
When reviewing the common pleas court’s decision, the court of appeals is limited in its scope of review and must affirm unless, as a matter of law, the decision of the trial court is not supported by a “preponderance of substantial, reliable, and probative evidence.” R.C. 2506.04. In reviewing this standard as a matter of law, the court of appeals is required to give deference to the discretion of the board of commissioners in weighing the testimony and balancing the factors affecting the territory. Neither the court of appeals nor the majority so limited the scope of review.
IV
Conclusion
As I believe there is substantial, reliable, and probative evidence on the whole record to support the decision of the board of commissioners, I would uphold its decision denying the annexation petition.
Cook, J., concurs in the foregoing opinion.

. Some of these adverse effects include projected increases in traffic accidents and fatalities, traffic congestion, school bus safety, school overcrowding, and potential problems stemming from sewer overflow due to excessive burdens on the sewer system.